..
'~
                    Case 3:20-cv-00133-JCH Document 2 Filed 01/30/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                            District of Connecticut


            JAKUB MADEJ
                           Plaintiff

                             V.


            YALE UNIVERSITY ET AL.
                                                                       Case No.       2f.alJevl?J':) l:)(H)
                           Defendant

                                       NOTICE OF PRO SE APPEARANCE

            To: The clerk of court and all parties of record, I am representing myself in the matter
            above.

            January 30, 2020
                     Date                                              Filer's signature

                                                         Jakub Madej
                                                                       Printed name

                                                        535 Fifth Ave, 16th Floor
                                                                       Address

                                                        New York, NY 10017
                                                                       City, State, Zip Code

                                                        (646) 776-0066
                                                                       Telephone number




                                            CERTIFICATE OF SERVICE

            I hereby certify that on _ _ _ _ _ _ _ __. a copy of foregoing was filed
            electronically and served by mail on anyone unable to accept electronic filing. Notice of
            this filing will be sent by e-mail to all parties by operation of the Court's electronic filing




                                                                             t~
            system or by mail to [Below list the names and addresses of anyone unable to accept
            electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this

     Usthm, filing through the Court's CM/ECF    Syste~ ~r's




            Rev. 8/11/15
